Citation Nr: 1824029	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  06-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent nephrolithiasis (claimed as kidney stones), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for tinea versicolor, claimed as a skin rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for sinusitis as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 1980, from October 2004 to October 2005, from May 2009 to September 2010, and from July 2012 to April 2013.  He served in the Southwest Asia Theater of Operations from November 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2010 decision, the Board denied the issue of service connection for sinusitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and remanded the issues of service connection for headaches, kidney stones, tinea versicolor claimed as skin rash, right ear hearing loss, and left ear hearing loss.

The Veteran appealed the Board's September 2010 decision insofar as it denied service connection for sinusitis to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 memorandum decision, the Court affirmed the Board's denial of service connection for sinusitis on a direct basis, but vacated the Board's September 2010 decision based on the Veteran's claim of entitlement to service connection due to undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

In May 2013 and November 2016, the Board remanded this case for further development.

In April 2017, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A copy of the proceedings is associated with the electronic claims file.


FINDINGS OF FACTS

1.  The probative medical opinion evidence shows that there is clear and unmistakable evidence that recurrent nephrolithiasis preexisted the Veteran's entrance to active duty, and it is shown by clear and unmistakable evidence to have not been aggravated beyond the natural progression of the disorder during active service and is not otherwise related to service, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317.  Any increase in severity during service was due to a temporary flare-up of the pre-existing disorder.  

2.  The probative medical opinion evidence shows that there is clear and unmistakable evidence that tinea versicolor preexisted the Veteran's entrance to active duty, and it is shown by clear and unmistakable evidence to have not been aggravated beyond the natural progression of the disorder during active service and is not otherwise related to service, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317.  Any increase in severity during service was due to a temporary flare-up of the pre-existing disorder.  

3.  The probative medical opinion evidence shows that there is clear and unmistakable evidence that headaches preexisted the Veteran's entrance to active duty, and it is shown by clear and unmistakable evidence to have not been aggravated beyond the natural progression of the disorder during active service and is not otherwise related to service, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317.  Any increase in severity during service was due to a temporary flare-up of the pre-existing disorder.  

4.  The probative medical opinion evidence shows that the Veteran's claimed sinusitis is not as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

5.  The Veteran does not have a right ear hearing loss disability as defined by VA regulation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for recurrent nephrolithiasis, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017). 

2.  The criteria for service connection for tinea versicolor, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017). 

3. The criteria for service connection for headaches, to include as due to an undiagnosed illness or other qualifying chronic disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).  

4.  The criteria for establishing service-connection for sinusitis as due to an undiagnosed illness or other qualifying chronic disability have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.317 (2017).

5.   The criteria for service connection for right ear hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, pursuant to 38 U.S.C. § 1117, a Persian Gulf Veteran with a qualifying chronic disability that manifests to a degree of 10 percent or more before December 31, 2021, may be entitled to compensation.  See 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (a)(1) (2017).  See also 81 Fed. Reg. 71,382  (October 17, 2016) (rule extending the date by which a disability must manifest to a degree of 10 percent or more pursuant to 38 C.F.R. § 3.317). 

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C. § 1117.  Qualifying chronic disabilities include those that result from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness  that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, or (3) any diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2)(A), (B), (C); 38 C.F.R. §  3.317(a)(2)(i)(B).

A medically unexplained chronic multi-symptom illness is "a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Disabilities that have existed for 6 months or more and disabilities that that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  A qualifying chronic disability shall be rated using the criteria from part 4 of the chapter for a disease or injury which the functions affected, anatomical localization, or symptomology are similar.  38 C.F.R. § 3.317(a)(4).  

Along with the three examples of a medically unexplained chronic multi-symptom illness provided by § 1117(a)(2)(B), the law provides a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multi-symptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C. § 1117(g); 38 C.F.R. §  3.317(b).

Furthermore, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 ; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304 (b)(1). 

However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Id.; Wagner, 370 F.3d at 1096.

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner, 370 F.3d at 1096  . On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the preexisting condition was not aggravated by active service, then the presumption has not been rebutted.  Id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 ).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. See Id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003)(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

Factual Background, Not Including Hearing Loss

In January 1983, a private medical report indicted the Veteran had a history of a kidney stone passed in 1979.

In November 2000, a report of medical examination showed the Veteran to have had findings of recurrent kidney stones.  Prior presence of kidney stones was noted to have been found in 1978 and 1984.  In his report of medical history, the Veteran noted that he had a history of prior kidney stones.  A concurrent radiology report indicated that the view was technically limited by the Veteran's size, but that no radio-opaque urinary tract stones were detectable.  

In March 2002, a private medical record noted the Veteran had headaches for the past 4-5 days.  He reported his headache was frontal and he had some photophobia, nausea, and diaphoresis.  

In May 2002, a private medical provider note indicated the Veteran had tinea versicolor, which had failed his prior treatment.  He was advised about oral tablets.  It was noted his rash had been present for the prior 10 years and had not responded to treatment.

In October 2002, a private medical record indicated the Veteran had a weak right eye muscle which caused his headache.  He reported that for the last number of weeks he had intermittent pain that occurred in his right side of his head around the right eye.  He stated he had not had a history of cluster headaches.  

In November 2002, a private medical record indicated the Veteran had a headache and sinus pressure for the prior week.  He was diagnosed with sinusitis.

In October 2003, the Veteran reported to his private medical provider for a severe headache located behind his right eye.  It was noted that he got nausea and vomiting and that his condition had been going on for 3 years.  

In March 2004, the Veteran's private medical record indicated he had sinus pressure which went behind his right eye and turned into a cluster headache.  He stated he was interested in trying something to prevent his migraines.  His assessment was acute sinusitis.

In July 2004, a private medical record indicated the Veteran had a flare-up of a skin fungus on his chest and back.  He was assessed with tinea versicolor.

In August 2004, a private medical record indicated the Veteran had a migraine on and off for the week prior.  His medication was noted as "not working."  

In September 2004, an individual medical history noted the Veteran to have migraines.  He was noted to be on prescription medication as needed.  A report of medical history filled out by the Veteran stated he had a history of kidney stones, but was currently in good health.  He reported he had frequent or severe headaches.  An examination report found the Veteran to have a had a kidney stone 20 years prior with a spontaneous resolution, to have a rash to his torso and arms intermittently for the past 20 years which was treated with prescription cream, and to have migraine headaches intermittently, which were treated with prescription medication.  His rash was noted to be raised flaky patches.  

In an October 2004 activation examination, the Veteran was noted to have a history of severe migraines.  He was noted to currently be on a combination of prescription medication for control.  He was found to have headaches for the past 4 to 5 years.  He described his headaches as frontal with no nausea or vomiting.  He also noted severe headaches which occurred 4 times a year; he treated his severe headaches with prescription medication.  He was found to not be on any chronic narcotics and was cleared for deployment.

In November 2004, the Veteran presented for treatment for a headache, with no reports of nausea, vomiting, or diarrhea.  He reported he had a weak eye muscle that "flared up" and caused his headache.  He stated he was taking sinus medication and had taken his headache medication without relief.  

In January 2005, a service treatment record (STR) noted the Veteran to have complaints of a headache for the prior day with a muscle spasm behind his right eye.  

In March 2005, a STR indicated the Veteran presented for sinus problems.  The Veteran was diagnosed with allergic rhinitis and a migraine.  

In April 2005, the Veteran presented for refill of his headache medication and with a rash on his right thigh.  He was noted to have multiple skin lesions on his back.  He was noted to have tinea versicolor.

In May 2005, the Veteran presented with a request for refill of his sinus medication.

In August 2005, the Veteran presented with abdominal pain and a headache.  A CT scan performed showed several small calculi in his right kidney.  He was also diagnosed with an acute appendicitis.  

In an October 2005, a post-deployment health assessment, the Veteran reported symptoms of chronic cough, runny nose, headaches, skin diseases, and still feeling tired after sleeping.  He reported that he was sometimes exposed to vehicle or truck exhaust fumes, industrial pollution, solvents, paints, loud noises, and sand and dust.  He reported sometimes having application of DEET insect repellent applied to his skin.  He noted he was often exposed to pesticides strips and smoke from oil fires.  The Veteran indicated his health was good.

In an October 2005 report of medical history, the Veteran indicated he had a skin disease, kidney stone, and sinusitis.  The Veteran indicated that his tinea versicolor had spread since being deployed.  He noted that his headaches were more frequent.  A concurrent report of medical examination, he was noted to have mildly raised rash on his trunk and upper extremities.  He reported an exacerbation of his tinea versicolor.

In October 2005, a Statement of Medical Examination and Duty Status, stated that the Veteran had an incidental finding of kidney stones during treatment for appendicitis.  The statement indicated the Veteran believed his kidney stones developed due to drinking water while deployed.

An October 2005 VA examination regarding his headaches found the Veteran reported headaches since 2001.  He stated that he had approximately 6 or 7 cluster headaches per year, with each cluster lasting up to several days.  He reported taking prescription medication for his headaches.  His neurological examination was normal, with the Veteran being alert, cooperative, with normal speech, mentation, and gait.  His cranial nerves were normal, and he had normal strength, coordination, sensation, and deep tendon reflexes.  

An October 2005 VA examination of the Veteran's sinuses found the Veteran to have reported sinus problems in the past.  He reported being deployed and having nasal congestion and bleeding.  He reported being treated a month prior for a sinus infection without radiological confirmation.  Upon examination, a concurrently performed CT scan indicated the Veteran had a normal sinus and nose area.  His external examination of the nose was normal.  The examiner's impression was no current evidence of acute or chronic nose or sinus disease.

A November 2005 VA examination assessed the Veteran for kidney stones.  The Veteran reported having passed renal kidney stones in 1977 and 1984.  He reported having kidney stones found in August 2005, after a CT scan of his abdomen for an appendicitis.  He reported the stones found were asymptomatic when discovered, but that he recently began having some back pain starting the day prior.  The Veteran was diagnosed with nephrolithiasis which the examiner stated pre-dated the Veteran's military service.  The examiner stated that the current presence of the Veteran's kidney stones was based on the Veteran's history.  No hematuria was found and the examiner believed the stones to be asymptomatic.  

In November 2005, a VA examination of the Veteran's skin found that the Veteran had a notable previous diagnosis of a fungal rash which first appeared in 1985.  The Veteran reported that the rash original involved his arms, but had spread to his stomach, back, and chest.  He reported the condition was progressive and was worse in the summertime and with heat.  He was diagnosed with tinea versicolor.

In January 2006, a CT scan of the Veteran's abdomen showed multiple stones in his right kidney and a stone in his left kidney.  The Veteran was diagnosed with bilateral nonobstructive small renal stones.  

In March 2006, the Veteran reported to a VA medical center (VAMC) for complaints of an increase in his kidney stone pain.  He wanted to get pain medication.  

In May 2006, the Veteran reported to a VAMC with complaints of an increase in his migraines since February 2006.  He stated he was having to take his medication more frequently.  He also reported that his skin condition had flared-up again.

In July 2006, the Veteran reported to a VAMC for consult for his tinea versicolor.  He reported that he had a history of onset of skin rash, which he stated worsened while deployed.  Upon examination, the Veteran was found to have typical, hypopigmented, slightly scaly, oval to round rash patterns scattered all over his chest, back and arms.  His assessment was tinea versicolor.  He was advised to return as needed.  

In December 2010, a general comprehensive VA examination reported the Veteran stated he had headaches for several years, but when he was in Kuwait he was diagnosed with migraines.  He reported that his headaches increase when he returned from deployment.  He stated he was on preventative medication.  The Veteran also was found to have tinea versicolor.  He reported he first noted this condition in 1980s.  He stated it started on his chest and has never completely gone away.  He reported it was constant and resulted in itching and discoloration.  Upon examination, less than 5 percent of his total body area was affected.  In regards to his kidney stones, the Veteran was noted to have had a kidney stone in 1984 and the most recent was in 2010.  His kidney stones were found to be intermittent with remissions.  The examiner stated that the Veteran had experienced a permanent increase in headache severity during his service beginning in 2004.  The examiner reported that that a review of the Veteran's file and medical records documented several encounters wherein the Veteran had intermittently sought care for headaches not relieved by his medications.  The examiner did not find any evidence in the Veteran's file which indicated a permanent worsening of his headaches as a result of his military service from 2004.  In regards to his kidney stones, the examiner found that the Veteran had a long history of kidney stones, no history of increased symptomology while in active service, and a self-reporting of continuation of intermittent passage of kidney stones.  The examiner found no evidence that the Veteran's military service permanently worsened the kidney stones or worsened the underlying pathology.  Thus, the examiner found it less likely than not that the Veteran's kidney stone condition underwent a permanent increase in severity during the time of active duty military service.  Regarding the Veteran's tinea versicolor, the examiner also found that the Veteran had clinic visits for his skin condition prior to service and the Veteran's had reported the condition began in 1985.  As the evidence of record did not support a finding of a permanent worsening as a result of service or of a permanent worsening of the underlying pathology.  

A December 2012 VAMC record showed the Veteran to have reported for chronic right maxillary sinus pain.  The Veteran reported that he was told his right maxillary sinus showed abnormalities.  The Veteran also reported that he believed his headaches were secondary to his receiving the anthrax vaccination in 2012.  He reported his headaches began in 2012 after receiving the anthrax vaccination.  A CT of the sinuses indicated that the Veteran had very mile sequels of remote right maxillary sinus disease without acute process.
 
A December 2012 VAMC record indicated the Veteran presented for evaluation for short-term memory loss and an increase in his headaches.  He reported that he had sustained three mild concussions while deployed in non-combat situations.  He reported that he had a history of headaches since his deployment in 2004-2005, but that the headaches had been "under control" until he had an anthrax vaccination in 2012 and his headaches had returned.  The Board notes that the Veteran is separately service connected for traumatic brain injury (TBI) as a result of his 2012 injuries.

A January 2013 VAMC record indicated the Veteran presented for a Botox injection for treatment of his headaches.  

In June 2015, a VA examination regarding the Veteran's kidneys indicated he had a history of kidney stones since 1978.  The Veteran reported that he had also had kidney stones in 1984, which he passed.  He then reported discovering he had kidney stones when he had an appendicitis while deployed in 2005.  He reported additional kidney stones since that time, with the most recent one being two weeks prior.  The examiner stated that the Veteran's recurrent kidney stone condition clearly and unmistakably existed prior to his service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that the available evidence showed that the Veteran had an established recurrent nephrolithiasis condition prior to active duty.  The examiner noted that the Veteran's November 2000 enlistment exam established recurrent nephrolithiasis and that the current medical records demonstrated this condition to be the current condition.  The examiner stated that the Veteran's recurrent nephrolithiasis condition was not aggravated by his active duty service and did not experience a permanent increase in severity during the Veteran's active duty as the recurrent nephrolithiasis found in 2005 were a coincidental finding as the kidney stones were asymptomatic.  The examiner further stated that it was more likely than not that the Veteran would develop additional kidney stones after 1984 during the approximate 20 year time frame leading up to the 2004 active duty period.  

A June 2015 VA examination regarding the Veteran's headaches found the Veteran had a history of headaches since 2001.  He reported that he first thought his headaches were due to sinus pressure, but that he was diagnosed with migraines.  He started on prescription medication in 2003.  He stated he was only having migraines 2 or 3 times year.  He reported that while deployed he began throwing up from his migraines.  He stated when he returned from deployment in 2005 he began a different medication regime which worked to suppress his migraines.  He stated that in 2012 he got an anthrax vaccination and his headaches increased in frequency.  He stated he was sent home from his 2012 deployment due to his headaches and a TBI.  He stated he received Botox injections in 2012 while in Germany and that he currently got Botox injections every three months and is on other preventative and treatment medications for his migraines.  

The examiner stated that the Veteran's chronic migraines clearly and unmistakably existed prior to his service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner found that the Veteran had a chronic migraine condition prior to his service which persists to present day.  The examiner stated that the Veteran's current migraine condition was not aggravated by his active duty service.  The examiner found that the Veteran experienced a clinical transformation of his migraine condition into chronic migraine prior to his active duty service in 2004.  The examiner highlighted a 2003 office visit which described a progression of the Veteran's headaches after which time he required oral steroid medication treatment for several refractory headaches.  The examiner found that when the Veteran entered active service in 2004 he had already been established on prophylactic medication, abortive medication, narcotic medication, and non-steroidal medication for the treatment of his chronic headaches.  The examiner did not find that since 2004 the Veteran's headaches had further clinical transformation to a state of physiologic transformation or definitive brain lesions.  The Veteran's multiple trials of medications and changes in therapy were within the expected natural course of transformed chronic migraines.  In regards to the Veteran's claims of the anthrax vaccine aggravating his headaches, the examiner noted that a review of the medical literature revealed that the weight of the available evidence does not show that the anthrax vaccine has been found to aggravate chronic migraines.  

A VA examination in June 2015 regarding the Veteran's skin diagnosed the Veteran with tinea versicolor.  The Veteran reported his skin condition began in the 1980s.  He reported he used a cream for treatment.  He stated he used a prescription shampoo for treatment.  He stated his skin condition patter had been unchanged since onset.  The examiner stated that the Veteran's tinea versicolor, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness as the evidence showed the Veteran had a recurrent tinea versicolor condition prior to active duty and that the condition persisted to present.  

A June 2015 VA examination diagnosed the Veteran with allergic rhinitis.  The Veteran reported the onset of his current sinus problems when he was deployed for the first time.  He stated he got stuffiness, post-nasal drainage, and cough in 2004.  He reported being treated with medication.  He stated that he has not had any change in his right sided stuffiness feeling since 2004.  The Veteran reported exposure to environmental hazards while deployed in 2004-2005.  He also reported seasonal symptoms which occur each Spring and Fall, since 2005.  He also reported nose bleeds since 2005 on the right side, for which he underwent a cautery.  The examiner reviewed the conflicting medical evidence and opined that the Veteran had a diagnosis of allergic rhinitis, which was a diagnosis of a known clinical diagnosis.  The Veteran had complaints in the past regarding nose bleeds, maxillary pain attributed to a dental condition, acute sinusitis which did not contribute to the allergic rhinitis diagnosis and did not represent a chronic sinus condition.  The examiner stated that the Veteran did not have a current diagnosis of chronic sinusitis.  The examiner noted that there was medical evidence of sinus changes found on imaging and found that the changes represented the sequelae of his allergic rhinitis condition and also represented changes attributed to prior acute sinusitis.  The examiner stated that the changes found on imaging did not represent a current chronic sinus condition.  Furthermore, the examiner stated that allergic rhinitis was documented to have pre-existed active duty and was shown on an July 2004 office note.  Ultimately, the examiner found that the Veteran's sinus complaints were attributable to a diagnosed illness with conclusive pathophysiology and etiology.  The medical records documented interventions for his sinus complaints which are attributed to the diagnosed conditions.  

In April 2017, the Veteran testified before a DRO.  The Veteran testified that he first had kidney stones in 1977 or 1978 and in 1984.  He stated that after that he did not have kidney stones until after he deployed.  He reported he still had instances of kidney stones and passing kidney stones.  He stated that he believed his kidney stones to be caused by the water he drank in Kuwait.  He did not notice an increase in his symptoms while he was deployed.  He did not recall that any physician had told him that his kidney stones were made worse by his deployment.  In regards to his skin condition, the Veteran stated that his arms, back, chest, and stomach were affected.  He reported that patches or blotches would pop up.  He estimated the size of the spots were somewhere between a pencil eraser head and a nickel.  The areas of blotch were contained - his whole arm, back, or legs were not impacted.  He stated it looked like he broke out in hives.  He stated his condition was most active in the spring and the summer as it reacts to the temperature.  He first noticed the condition in 1985 while in the National Guard.  He reported that he noticed an increase in the rash while deployed.  He reported treatment while deployed.  In regards to his headaches, the Veteran stated that he started having headaches, two or three a year, in 2000, and that they started increasing after he went overseas.  He stated that his headaches did not change after he came back from deployment but that the headaches got worse.  He began received Botox shots when he was in Germany and that he gets them every three months.  He also stated that he also took prescription medication for his headaches.  He stated that a doctor did tell him that the climate while deployed cold have triggered his headaches.  He also testified that his sinus condition was that he always had stuffiness in his right sinus, directly underneath his right eye.  He stated that while deployed he constantly had to blow his nose and that he received medicine for it.  He reported being exposed to diesel fuel, oil wells, and burn pits.  

Kidney Stones, Tinea Versicolor, and Headaches

Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran had a recurrent kidney stone condition, tinea versicolor, and a headache disorder which preexisted his active duty service beginning in 2004 and that the presumption of soundness is rebutted as to these conditions.  In his November 2000 activation examination, the Veteran indicated that he had recurrent kidney stones and such a condition was both noted and investigated by his examining physicians at the time.  The Veteran has also testified as to his prior kidney stones and private medical records support this finding.  The Veteran's September 2004 activation medical examination noted the presence of his skin rash - tinea versicolor - and the Veteran has also testified that the condition pre-existed his service.  Similarly, the Veteran's headaches also clearly and unmistakable pre-existed the Veteran's active duty service beginning in 2004.  His September and October 2004 medical examinations document his migraines and his medication regime for such migraines.  Again, too, both the Veteran's testimony and his private treatment records support the finding.  Additionally, the June 2015 VA examination found that the Veteran's kidney stones, tinea versicolor, and headaches all clearly and unmistakably existed his periods of active duty service.

Having found that the Veteran clearly and unmistakably had a pre-existing recurrent kidney stone condition, tinea versicolor, and headaches prior to his active duty service, the first prong of the presumption of soundness is rebutted.  The next inquiry is whether a recurrent kidney stone condition, tinea versicolor, and headaches were clearly and unmistakably not aggravated by service; that is, whether there was not any increase in these disorders during service beyond the disorders' natural progression or flare-ups.  See Wagner, 370 F.3d at 1096; see also Horn, 25 Vet. App. at 235.  If so, the claims must be denied because both prongs of the presumption of soundness would be rebutted.  If not, the analysis moves to the nexus element of the claim because the condition would be considered to have been incurred in service.

After review of the record, the Board holds that the evidence does not support a finding that the Veteran's recurrent kidney stone condition, tinea versicolor, or headaches were clearly and unmistakably aggravated beyond their natural progression during the Veteran's active duty service.  

As to the Veteran's recurrent kidney stones, the Veteran's private treatment records and STRs show that he had kidney stones prior to his active duty service.  The Veteran has also testified to his prior kidney stones.  Thus, the finding of the Veteran's kidney stones in 2005 was not outside the normal course of his established pattern for kidney stones.  Additionally, the June 2015 VA examiner reviewed the evidence of record and concluded that that the Veteran's recurrent kidney stone condition was not aggravated by his active duty service and did not experience a permanent increase in severity during the Veteran's active duty as the recurrent nephrolithiasis found in 2005 was a coincidental finding as the kidney stones were asymptomatic.  The Board observes that the examiner considered the Veteran's lay statements regarding his recurrent kidney stone condition, which are consistent with the medical evidence of record.  The examiner concluded that the Veteran's in-service finding of asymptomatic kidney stones did not amount to a permanent aggravation.  Accordingly, in consideration of this evidence, the Board finds that the Veteran's pre-existing recurrent kidney stone condition clearly and unmistakably did not increase beyond the natural progression or beyond flare-ups during service.  This finding is based primarily on review of the Veteran's private treatment records, in-service treatment records, and the probative medical opinion provided by the June 2105 VA examiner.  When combined, the evidence is undebatable.  As is the case here, once the second prong of the presumption of soundness is also rebutted, the claim must be denied as the analysis ends.
 
Regarding the Veteran's tinea versicolor, the Veteran's private treatment records, STRs, and his testimony show that he had tinea versicolor prior to his active duty service and had treated for flare-ups of this condition prior to his active duty service in 2004.  Thus, the continued treatment of his tinea versicolor during and after his active service was not outside the normal course of the established pattern for his disorder.  The Veteran sought treatment for the flare-ups of his condition in both May 2000 and July 2004.  Additionally, the June 2015 VA examiner reviewed the evidence of record and concluded that that the Veteran's tinea versicolor was not aggravated by his active duty service and did not experience a permanent increase in severity during the Veteran's active duty.  The examiner noted that the condition described in the Veteran's pre-service medical records was the condition that existed during the examination.  The Board observes that the examiner considered the Veteran's lay statements regarding his tinea versicolor, which are consistent with the medical evidence of record.  The examiner concluded that the Veteran's in-service complaints of flare-ups of tinea versicolor did not amount to a permanent aggravation.  Accordingly, in consideration of this evidence, the Board finds that the Veteran's pre-existing tinea versicolor clearly and unmistakably did not increase beyond the natural progression or beyond flare-ups during service.  This finding is based primarily on review of the Veteran's private treatment records, in-service treatment records and the probative medical opinion provided by the June 2015 VA examiner.  When combined, the evidence is undebatable.  As is the case here, once the second prong of the presumption of soundness is also rebutted, the claim must be denied as the analysis ends.

As to the Veteran's headaches, the evidence of record establishes that the Veteran had a migraine condition prior to his active duty service.  The Board notes that the Veteran's private treatment records establish that his condition was noted to be severe.  In the evidence of record, the Veteran had established treatment for his headaches in March 2000, October 2002, November 2002, October 2003, March 2004, and August 2004.  In his September 2004 STR the Veteran indicated he had frequent or severe headaches.  In his October 2004 activation examination, the Veteran's headaches were described as "severe."  Thus, the record establishes that the Veteran had a pattern of cluster headaches or migraines which pre-existed his service and continued through his active duty service.  Furthermore, the June 2015 VA examiner specifically addressed the progression of the Veteran's headaches prior to service, finding that the Veteran's headaches experienced a clinical transformation into chronic migraine prior to his active duty service in 2004 as evidenced by a 2003 private treatment record which described the progression of the Veteran's headache disorder.  The examiner also noted that prior to service the Veteran had established treatment for his headaches which already consisted of prophylactic medication, abortive medication, narcotic medication, and non-steroidal medication.  The examiner did not find that the Veteran's migraine disorder had further clinical transformation to a state of physiologic transformation or definitive brain lesions.  Also, the examiner discussed the Veteran's contention that his headaches were aggravated by his receipt of the anthrax vaccination, finding that the medical literature did not support the conclusion that the anthrax vaccine exacerbated the Veteran's headaches.  Thus, the examiner opined that the Veteran's migraine condition was not aggravated beyond its natural progression by the Veteran's active duty service.  Accordingly, in consideration of this evidence, the Board finds that the Veteran's pre-existing chronic migraine condition clearly and unmistakably did not increase beyond the natural progression or beyond flare-ups during service.  This finding is based primarily on review of the Veteran's private treatment records, in-service treatment records and the probative medical opinion provided by the June 2015 VA examiner.  When combined, the evidence is undebatable.  As is the case here, once the second prong of the presumption of soundness is also rebutted, the claim must be denied as the analysis ends.

The Board finds the June 2015 VA examiner's medical opinion highly probative to the issue of whether the Veteran's recurrent kidney stone condition, tinea versicolor, and chronic migraine condition had increased in severity or had a permanent worsening due to active duty service.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran.  The examiner's review of the Veteran's claims file consists of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 


Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claims for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinion evidence of record shows that the Veteran's kidney stones, tinea versicolor, and migraines were not permanently worsened or aggravated by his active service.  

The Board has also considered the Veteran's lay statements, to include his April 2017 hearing testimony, and does not dispute his reports of his kidney stones, tinea versicolor, and migraines.  Although the Veteran is competent to describe observable symptoms of pain and flare-ups of his conditions, he is not competent to opine as to the etiology of such pain or such conditions, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau, 492 F.3d 1372; Barr, 21 Vet. App. at 309.  As such, his lay opinion that his kidney stones, tinea versicolor, and migraines were aggravated by active service does not constitute competent medical evidence and lacks probative value.

In sum, the evidence shows that the Veteran clearly and unmistakably had a recurrent kidney stone condition, tinea versicolor, and chronic migraines prior to his entry on active duty and that none of these conditions clearly and unmistakably increased in severity during service beyond their natural progression.

Presumptive service-connection via 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 is also not established in regards to the Veteran's recurrent kidney stone condition, tinea versicolor, and headaches.  Though the Veteran did have active duty service in the Southwest Asia Theater of operations during the Persian Gulf War, none of his diagnosed disorders - kidney stones, tinea versicolor, and migraines - are included on the list conditions afforded presumptive service connection.  Furthermore, as diagnosed by the June 2015 VA examiner, the Veteran's disorders are all known clinical conditions and are neither undiagnosed illnesses nor a manifestation of a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(1)(i)-(ii).

Accordingly, the Board finds that the claims for service connection for a recurrent kidney stone condition, tinea versicolor, and chronic migraines, to include under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinus Condition

As noted above, the Veteran's claimed sinus condition was denied direct service connection by the Board in September 2010.  The August 2012 Court memorandum decision affirmed the Board's decision in this regard.  Thus, the only issue before the Board in regards to the Veteran's claim for entitlement to service connection for a sinus condition is pursuant to § 3.317, as an undiagnosed illness or medically unexplained chronic multi symptom illness.  As with the Veteran's other diagnosed conditions discussed above, the Board finds that the June 2015 VA examination diagnosed the Veteran with allergic rhinitis.  The examiner clearly established that the Veteran's sinus condition was a known clinical condition and was neither an undiagnosed illness nor a manifestation of a medically unexplained chronic multisymptom illness.  Additionally, the Board notes that the Veteran's diagnosed allergic rhinitis is not included on the list conditions afforded presumptive service connection.  38 C.F.R. § 3.317(a)(1)(i)-(ii).  

The Board again affords the June 2015 VA examination great probative weight.   The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran.  The examiner's review of the Veteran's claims file consists of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving his opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin, 1 Vet. App. 171; Willis, 1 Vet. App. 66.  The Board finds that the only medical opinion evidence of record shows that the Veteran's sinus condition has a clear medical diagnosis of allergic rhinitis.  

The Board has also considered the Veteran's lay statements, to include his April 2017 hearing testimony, and does not dispute his reports of the symptoms of his sinus condition.  Although the Veteran is competent to describe observable symptoms of pain and flare-ups of his condition, he is not competent to opine as to the diagnosis or etiology of such pain or such symptomology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau, 492 F.3d 1372; Barr, 21 Vet. App. at 309.  As such, his lay opinion that his sinus symptomology is a undiagnosed illness or medically unexplained chronic multi symptom illness does not constitute competent medical evidence and lacks probative value.

Accordingly, the Board finds that the claims for service connection for a sinus condition under the presumptive provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss 

The Veteran seeks service connection for hearing loss in his right ear.  

The Board notes that specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

A November 2000 report of medical examination authorized audiological evaluation showed the Veteran's pure tone thresholds, in decibels, as follows:'




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10

A December 2000 authorized audiological evaluation indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5

A September 2004 report of medical examination authorized audiological evaluation showed the Veteran's pure tone thresholds, in decibels, as follows:'




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10





	(CONTINUED ON NEXT PAGE)

An October 2004 authorized audiological evaluation indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
15
20

In October 2005, a STR showed that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
20
20

In November 2005, a VA examination found the Veteran reported a slight decrease in his hearing, reporting his right ear worse than the left.  He reported a noted change from before he deployed to when he returned.  He reported while deployed he was around a lot of generator noise, Humvees, radios, and tanks.  He reported having previously worked for a water plant, at which he was around jackhammer noise.  He stated he currently worked for a printing press and stated he wore hearing protection.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner noted that hearing test results for the right ear indicated hearing within normal limits at all test frequencies.  



In October 2010, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The examiner noted that hearing test results for the right ear indicated hearing within normal limits at all test frequencies.  

In June 2011, a VA examination found that, on authorized audiological evaluation, indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The examiner noted that hearing test results for the right ear indicated hearing within normal limits at all test frequencies.  

An August 2011 authorized audiological evaluation indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
20




	(CONTINUED ON NEXT PAGE)

A June 2012 authorized audiological evaluation indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
20

A June 2015 VA examination authorized audiological evaluation indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner noted that hearing test results for the right ear indicated hearing within normal limits at all test frequencies.  The examiner noted that there were errors in prior reporting of the August 2011 audiogram when used for a reference audiogram, as the actual test results were as reported above, but subsequent listing of the audiogram results were erroneous and had been accidentally switched with the Veteran's left ear.  The examiner specifically stated that the Veteran's right ear did not show any significant shift beyond normal progression when comparing the service examinations.  The examiner stated that there was no objective evidence to support a claim of military related noise injury of the right ear.

In April 2017 the Veteran testified at a hearing before a DRO.  He also testified that he had difficulty hearing with his right ear and that he had difficulty hearing when someone dropped their voice low.  He reported in-service noise exposure as Humvees, generators, and radio noise over headphones.  He stated that after service he worked at a printing press and he was not required to wear hearing protection.  He reported currently working in a quiet environment.  

The November 2005 and June 2015 examiners found the Veteran's right ear hearing levels were within normal limits.  Furthermore, none of the actual audiogram examinations showed that the auditory threshold in the right ear, in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, were 40 decibels or greater.  Neither is it shown that the auditory thresholds for at least three of those frequencies were 26 or greater.  Also, the Veteran's speech discrimination scores were never below 94 percent.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a current right ear hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, the Veteran's claimed right ear hearing loss does not constitute a disability for VA purposes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. § 1110 (2012).  The competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim for service connection for right ear hearing loss must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for right ear hearing loss and service connection for right ear hearing loss must be denied.  38 U.S.C. § 5107(b) (2012).


ORDER

Entitlement to service connection for recurrent nephrolithiasis (claimed as kidney stones), to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for tinea versicolor, claimed as a skin rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for sinusitis as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


